DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 18, 2022. 
Claims 1, 4, 10, 15, 18-19, and the specification have been amended. 
Claim 14 is canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 18, 2022 have been fully considered but are not persuasive. Applicant argues that KANNO fails to teach wherein the foggy program operations and the fine program operations are alternately performed on pages included in different physical word lines on a page basis because KANNO’s foggy program operations and fine program operations are performed in a different order from the claimed invention, where in KANNO, foggy program on pages P3, P4, and P5 are performed, then fine program on pages P0, P1, and P2 are performed, and then foggy program on pages P6, P7, and P8 are performed.
The Examiner notes that the claims do not recite alternating the foggy program operations and the fine program operations includes alternating after programming only a single page in the current physical word line using the foggy program operation to a page included in different physical word line using the fine program operation. 

The Examiner suggests amending the claims reciting the concept of alternating between foggy program operations and fine program operations including alternating after programming only a single page in the current physical word line using the foggy program operation to a page included in different physical word line using the fine program operation as illustrated in FIG. 12 of Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over OH (Pub. No.: US 2020/0233739 A1), hereafter OH, in view of KANNO (Pub. No.: US 2019/0235787 A1), hereafter KANNO.
Regarding claim 1
A memory controller configured to control a memory device including a memory block coupled to physical word lines each including a plurality of pages (see OH FIG. 1 controller 100 & nonvolatile memory 200 with a plurality of blocks and pages, where [0041] teaches memory cells which are connected to the same word line and are to be read and programmed simultaneously may be configured as a page),
a program controller configured to control the memory device, in response to a power off event occurring while a program operation is performed on a selected page among the plurality of pages, to perform the fine program operations, based on the program sequence information, on to-be-completed pages, that are pages which precede the selected page, and on which the foggy program operations have been completed and on which the fine program operations have not yet been performed (OH [0035-0036] teach in response to a specific event such as a sudden power off (SPO) during a program operation, the recovery module in the controller will perform a recovery operation for the nonvolatile memory device, where the recovery operation may select a first group under a particular condition based on a reference page on which the program operation is performed; additionally, after determining the status of the first group, selecting a second group based on the status information of the first group in which a program operation of dummy data on pages in the selected second group is performed; [0050-0052] also teach how the first group may be a page on which program operation is to be performed (i.e. 
OH does not appear to explicitly teach the memory controller comprising: a program sequence information storage configured to store program sequence information of the plurality of pages, which includes information about a sequence of foggy program operations and fine program operations to be performed on the plurality of pages, wherein the foggy program operations and the fine program operations are alternately performed on pages included in different physical word lines on a page basis. 
However, KANNO teaches the memory controller comprising: a program sequence information storage configured to store program sequence information of the plurality of pages (KANNO [0168-0173] teach a controller that manages order management tables (i.e. program sequence information) corresponding to the plural of write destination blocks (i.e. plurality of pages), where the write order management tables hold plural written flags corresponding to the plural pages in the write destination blocks),
which includes information about a sequence of foggy program operations and fine program operations to be performed on the plurality of pages (KANNO [0067] teaches an example of program operation being foggy-fine program operation writing data to memory cell groups connected to the same word line, where foggy program operation includes roughly 
wherein the foggy program operations and the fine program operations are alternately performed on pages included in different physical word lines on a page basis (KANNO [0148-0150] teach foggy-fine program operation is executed so as to write in two adjacent word lines back and forth (i.e. alternately performed), where the controller performs foggy program operation on pages P0, P1, and P2 of WL0, then on pages P3, P4, and P5 of WL1, then follow by find program operation on pages P0, P1, and P2 of WL0 (i.e. pages included in different physical word lines on a page basis); see also FIG. 16).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH and KANNO before them, to include KANNO’s program sequence of pages in OH’s memory system performing recovery operation. One would have been motivated to make such a combination in order to reduce the memory resource amount consumed by the write buffer as taught by KANNO ([0048]).
Regarding claim 2, OH in view of KANNO teaches the elements of claim 1 as outlined above. OH in view of KANNO also teaches:
wherein each of the to-be-completed pages is included in a physical word line different from a physical word line including the selected page (see KANNO FIG. 16 & [0148-0150] as taught above in reference to claim 1). 
The same motivation that was utilized for combining OH and KANNO as set forth in claim 1 is equally applicable to claim 2. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO as applied to claim 1 above, and further in view of HSIEH (Pub. No.: US 2019/0196743 A1), hereafter HSIEH.
Regarding claim 3, OH in view of KANNO teaches the elements of claim 1 as outlined above. OH in view of KANNO does not appear to explicitly teach:
wherein the program controller is further configured to control the memory device to perform a dummy program operation of storing dummy data in a boundary page included in a physical word line adjacent to a physical word line including the selected page. 
However, HSIEH teaches the limitation (HSIEH [0053-0054] teach a controller that performs a dummy program operation that writes dummy data onto the second pages in its respective word line; [0049-0050] also teach how a predetermined page corresponds to a predetermined word line and that second pages may comprise the physical pages that correspond to the word lines adjacent to the predetermined word line).
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, and HSIEH before them, to include HSIEH’s resuming unfinished write operations left before the SPO attack in OH and KANNO’s memory system performing recovery operation. One would have been motivated to make such a combination in order to effectively avoid increasing the erase count of memory blocks and shortening the lifespan of the memory blocks, further improving the operation performance of the memory device as taught by HSIEH ([0025-0026] & [0055]).
Regarding claim 6, OH in view of KANNO and HSIEH teaches the elements of claim 3 as outlined above. OH in view of KANNO and HSIEH also teaches:
wherein a number of boundary pages corresponds to a number of the plurality of pages (HSIEH [0037] teaches a first page that is close to a predetermined page can be one page or a plurality of pages; see also FIG. 3). 
The same motivation that was utilized for combining OH, KANNO, and HSIEH as set forth in claim 3 is equally applicable to claim 6. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO and HSIEH as applied to claim 3 above, and further in view of KWAK (Pub. No.: US 2013/0094294 A1), hereafter KWAK.
Regarding claim 4, OH in view of KANNO and HSIEH teaches the elements of claim 3 as outlined above. OH in view of KANNO and HSIEH also teaches:
a foggy program operation of programming memory cells included in the plurality of pages […], and a fine program operation of programming the memory cells […] (see KANNO [0067] as taught above in reference to claim 1, where foggy program operation includes roughly setting a threshold distribution of each of memory cells and fine program operation includes adjusting the threshold distribution of each of memory cells, where in order to reduce program disturb between adjacent word lines, the fine program operation for a memory cell group connected to a certain word line is executed after the foggy program operation for the memory cell group connected to the adjacent word lines).
OH in view of KANNO and HSIEH does not appear to explicitly teach a foggy program operation of programming memory cells included in the plurality of pages so that each of the memory cells has a threshold voltage corresponding to any one of intermediate states respectively corresponding to a plurality of states, and a fine program operation of programming the memory cells having the threshold voltages corresponding to the intermediate states so that each of the memory cells has a threshold voltage corresponding to any one of the plurality of states. 
However, KWAK teaches the limitation (KWAK [0268-0269] teach a coarse programming (i.e. foggy program operation) that may include reading the state of the memory cells, where after the coarse 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH, KANNO, HSIEH, and KWAK before them, to include KWAK’s fine and coarse programming in OH, KANNO, and HSIEH’s memory system performing recovery operation. One would have been motivated to make such a combination in order to improve the data reliability of the non-volatile memory device by the effect of charge rearrangement which is the result of the threshold voltage distribution of memory cells becoming narrower as taught by KWAK ([0237] & [0273]).
Regarding claim 5, OH in view of KANNO, HSIEH, and KWAK teaches the elements of claim 4 as outlined above. OH in view of KANNO, HSIEH, and KWAK also teaches:
wherein the program controller controls the memory device to perform the foggy program operation for the dummy program operation and skip the fine program operation for the dummy program operation (KANNO [0164- 
The same motivation that was utilized for combining OH, KANNO, HSIEH, and KWAK as set forth in claim 4 is equally applicable to claim 5. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO and HSIEH as applied to claim 3 above, and further in view of KIM (Pub. No.: US 2015/0095558 A1), hereafter KIM.
Regarding claim 7, OH in view of KANNO and HSIEH teaches the elements of claim 3 as outlined above. OH in view of KANNO and HSIEH does not appear to explicitly teach:
wherein the program controller is further configured to store power off information after the dummy program operation is completed. 
However, KIM teaches the limitation (KIM [0067-0069] teach after a dummy program operation is performed, another operation of storing second user data is performed).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH, KANNO, HSIEH, and KIM before them, to include KIM’s storing of power off information in OH, KANNO, and HSIEH’s 
Regarding claim 8, OH in view of KANNO, HSIEH, and KIM teaches the elements of claim 7 as outlined above. OH in view of KANNO, HSIEH, and KIM also teaches:
a power off information storage configured to store the power off information (KIM [0074-0075] teach a meta area that can store management information for management of a nonvolatile memory device such as power information indicating normal power-off). 
The same motivation that was utilized for combining OH, KANNO, HSIEH, and KIM as set forth in claim 7 is equally applicable to claim 8. 
Regarding claim 9, OH in view of KANNO, HSIEH, and KIM teaches the elements of claim 7 as outlined above. OH in view of KANNO, HSIEH, and KIM also teaches:
wherein the power off information includes at least one of information about the selected page on which the program operation is interrupted due to the power off event, information about the boundary page, and information about pages included in a physical word line on which a program operation is to be performed in a sequence subsequent to the physical word line including the selected page (KIM [0076-0080] teach the power information in the meta area is used for determining and the  
The same motivation that was utilized for combining OH, KANNO, HSIEH, and KIM as set forth in claim 7 is equally applicable to claim 9.

Claims 10, 12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO and KWAK.
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. OH in view of KANNO also teaches:
a foggy program operation of programming memory cells included in the plurality of pages […], and a fine program operation of programming the memory cells (see KANNO [0067] as taught above in reference to claim 4).
OH in view of KANNO does not appear to explicitly teach a foggy program operation of programming memory cells included in the plurality of pages so that each of the memory cells has a threshold voltage corresponding to any one of intermediate states respectively corresponding to a plurality of states, and a fine program operation of programming the memory cells having the threshold voltages corresponding to the intermediate states so that each of the memory cells has a threshold voltage corresponding to any one of the plurality of states.
However, KWAK teaches the limitation (see KWAK [0268-0269], [0271-0273], and FIG. 22A as taught above in reference to claim 4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH, KANNO, and KWAK before them, to include KWAK’s fine and coarse programming in OH and KANNO’s memory system performing recovery operation. One would have been motivated to make such a combination in order to improve the data reliability of the non-volatile memory device by the effect of charge rearrangement which is the result of the threshold voltage distribution of memory cells becoming narrower as taught by KWAK ([0237] & [0273]).
Regarding claim 12, OH in view of KANNO and KWAK teaches the elements of claim 10 as outlined above. OH in view of KANNO and KWAK also teaches:
wherein the plurality of pages included in each physical word line is coupled in common to the physical word line (KANNO [0149-0151] teaches a plurality of pages are joined together to create several word lines such as pages P0-P2 in WL0, P3-P5 in WL1, etc.; see also FIG. 16). 
The same motivation that was utilized for combining OH, KANNO, and KWAK as set forth in claim 10 is equally applicable to claim 12.
Regarding claim 15, OH in view of KANNO and KWAK teaches the elements of claim 10 as outlined above. OH in view of KANNO and KWAK also teaches:
wherein the control logic controls the peripheral circuit to further perform, in response to the power off event in which the power supply to the memory device is interrupted, a dummy program operation of storing dummy data in a boundary page that is a page included in a physical word line adjacent to a physical word line including a page on which the program operation is interrupted due to the power off event (OH [0042-0043] teach a sudden power-off (SPO), which may occur due to an unexpected power failure caused by an interruption to an external power supply that supplies one or more elements of the memory system, where [0102-0104] teach a dummy program operation may be performed on the page adjacent (i.e. boundary page) to the reference page in which program operation is interrupted due to the occurrence of the SPO). 
The same motivation that was utilized for combining OH, KANNO, and KWAK as set forth in claim 10 is equally applicable to claim 15.
Regarding claim 17, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO and KWAK as applied to claim 10 above, and further in view of KONDO (Pub. No.: US 2020/0194078 A1), hereafter KONDO1, and KONDO (Pub. No.: US 2017/0263326 A1), hereafter KONDO2.
Regarding claim 11, OH in view of KANNO and KWAK teaches the elements of claim 10 as outlined above. OH in view of KANNO and KWAK does not appear to explicitly teach:
wherein the foggy program operation and the fine program operation each includes a plurality of program loops, wherein each of the plurality of program loops includes a program voltage application operation and a verify operation, and wherein a level of a verify voltage to be used in the verify operation of the foggy program operation is less than a level of a verify voltage to be used in the verify operation of the fine program operation.
However, KONDO1 teaches wherein the foggy program operation and the fine program operation each includes a plurality of program loops, wherein each of the plurality of program loops includes a program voltage application operation and a verify operation
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, KWAK, and KONDO1 before them, to include KONDO1’s programming loops in OH, KANNO, and KWAK’s memory system performing recovery operation. One would have been motivated to make such a combination in order to reduce programming duration as well as improve programming speed by completing operations such as foggy programming within fewer programming loop iterations than the number of valley threshold voltage distributions after the foggy programming as taught by KONDO1 ([0134]).
OH in view of KANNO, KWAK, and KONDO1 does not appear to explicitly teach wherein a level of a verify voltage to be used in the verify operation of the foggy program operation is less than a level of a verify voltage to be used in the verify operation of the fine program operation. 
However, KONDO2 teaches the limitation (KONDO2 [0049-0051] teach verify levels in foggy writing are set to be somewhat lower than the verify levels in fine writing, where [0047] teaches that the verify level is a reference voltage).
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, KWAK, KONDO1, and KONDO2 before them, to include KONDO2’s verify levels in relation with fine and foggy program operations in OH, KANNO, KWAK, and KONDO1’s memory system .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO and KWAK as applied to claim 10 above, and further in view of YANG (Pub. No.: US 2018/0032395 A1), hereafter YANG.
Regarding claim 13, OH in view of KANNO and KWAK teaches the elements of claim 10 as outlined above. OH in view of KANNO and KWAK does not appear to explicitly teach:
wherein each of the physical word lines comprises logical word lines respectively coupled to the plurality of pages.
However, YANG teaches the limitation (YANG ([0098-0099] teach a 3D NAND flash memory may be arranged or logically partitioned into four physical pages of the word line to which each physical page is configured to store three logical pages; additionally, in a 3-bit TLC implementation, there will be storage capacity of 12 pages of data per word line).
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, KWAK, and YANG before them, to include YANG’s erasure correcting coding in OH, KANNO, and KWAK’s memory .

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO and KWAK as applied to claims 10 and 19 above, and further in view of HSIEH.
Regarding claim 16, OH in view of KANNO and KWAK teaches the elements of claim 15 as outlined above. OH in view of KANNO and KWAK does not appear to explicitly teach:
wherein a number of boundary pages corresponds to a number of the plurality of pages.
However, HSIEH teaches the limitation (see HSIEH [0037] & FIG. 3 as taught above in reference to claim 6). 
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, KWAK, and HSIEH before them, to include HSIEH’s resuming unfinished write operations left before the SPO attack in OH, KANNO, and KWAK’s memory system performing recovery operation. One would have been motivated to make such a combination in order to effectively avoid increasing the erase count of memory blocks and shortening the lifespan of the memory blocks, further improving the operation performance of the memory device as taught by HSIEH ([0025-0026] & [0055]).
Regarding claim 20, OH in view of KANNO and KWAK teaches the elements of claim 19 as outlined above. OH in view of KANNO and KWAK does not appear to explicitly teach:
wherein the memory controller is further configured to control the memory device to perform a dummy program operation of storing dummy data in a boundary page included in a physical word line adjacent to a physical word line including the selected page.
However, HSIEH teaches the limitation (see HSIEH [0049-0050] & [0053-0054] as taught above in reference to claim 3).
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, KWAK, and HSIEH before them, to include HSIEH’s resuming unfinished write operations left before the SPO attack .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138